Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
(Claims 1-10; Fig. 21A-22C) A set of interchangeably configurable end caps for electrically insulating a variety of stator cores, said stator cores including at least a first stator core presenting a first axial stack height and a second stator core presenting a second axial stack height that is different than the first axial stack height, said set of end caps comprising: a first first-type end cap including an axially extending first first-type skirt having an axial first first-type skirt length; a first second-type end cap including an axially extending first second-type skirt having an axial first second-type skirt length; and a second second-type end cap including an axially extending second second-type skirt having an axial second second-type skirt length that is different than the first second-type skirt length, said first and second second-type end caps being interchangeably pairable with the first first-type end cap, with the first and second second-type skirts configured to extend toward the first first-type skirt, such that a first cumulative axial extent as cooperatively presented by the paired first first-type skirt and first second-type skirt is different than a second cumulative axial extent as cooperatively presented by the paired first first-type skirt and second second-type skirt, said first cumulative axial extent corresponding to the first axial stack height and said second cumulative axial extent corresponding to the second axial stack height.
(Claims 11-19; Fig. 1-20) A stator comprising: a generally toroidal core presenting axially opposed first and second core faces; a first end cap fitted to the core; a second end cap fitted to the core; and wiring wound about the core, said end caps extending toward each other and between the upper and lower core faces to at least in part encompass the core, said end caps being at least in part disposed between the wiring and the core, said end caps cooperatively defining an axially extending trough receiving at least a portion of said wiring, said end caps cooperatively defining a generally radially projecting, generally axially extending wire barrier defining a generally circumferential margin of the trough, said wire barrier including axially opposed ends, wherein the first end cap defines a first one of the ends and the second end cap defines a second one of the ends, each of said ends forming a respective rounded winding ramp configured to smoothly guide wiring into the trough during wiring of the core
 The species are independent or distinct because each claim is drawn to different inventive features as unlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 11 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Even though the claims may be classified together, each invention can be shown to have formed a separate subject for inventive effort (as underlined above), and therefore employing different search queries, different fields of search would be required, based on the underlined features above.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832

/RASHAD H JOHNSON/Examiner, Art Unit 2832